BOBBITT, Chief Justice.
Defendant’s assignments of error relate solely to the court’s refusal to grant his motions for judgment to dismiss as in case of nonsuit. G.S. 1-173. Defendant having offered evidence, the only question is whether the court erred in denying the motion made at the close of all the evidence. State v. Meadows, 272 N.C. 327, 333, 158 S.E. 2d 638, 642 (1968).
The evidence set forth in our preliminary statement shows clearly its sufficiency to withstand defendant’s motion and to support the verdict of guilty of rape. Mrs. Rominger’s testimony as to what occurred in respect of rape was unequivocal, explicit and corroborative. Her testimony with reference to the identity of her assailant was strongly supported by circumstantial evidence developed by the prompt, diligent and skillful work of the officers. Moreover, all doubt as to the identity of her assail*479ant was completely removed by defendant’s second statement to the officers and by defendant’s testimony that he was the person who had sexual intercourse with Mrs. Rominger in her home on 21 June 1972.
There is no substance in the contention that the verdict in the rape case is in conflict with the verdict in the armed robbery case. Assuming, arguendo, that the evidence was sufficient to warrant submission of the armed robbery charge to the jury, the probative force of the evidence with reference to the robbery indictment was minuscule as compared with the probative force of the evidence supporting the indictment for rape.
Upon being polled, each juror stated that his verdict was guilty of rape and that he still assented thereto.
Defendant having failed to show error, the verdict and judgment will not be disturbed.
No error.